          Case 1:18-cv-07712-PAE Document 137 Filed 11/26/19 Page 1 of 1

KAPLAN HECKER & FINK LLP                                                              350 Fifth Avenue
                                                                                             Suite 7110
                                                                                   New York, NY 10118
Direct Dial: (212) 763-0883                                                            (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                           www.kaplanhecker.com

                                                                                 November 26, 2019



Via ECF

The Honorable Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Airbnb, Inc. v. City of New York, No. 18 Civ. 7712
                HomeAway.com, Inc. v. City of New York, No. 18 Civ. 7742

Dear Judge Engelmayer:

        We write on behalf of Plaintiffs Airbnb, Inc. and HomeAway.com, Inc., in the above-
referenced actions in response to the Court’s Order dated November 25, 2019. In that Order, the
Court adjourned the deadline for the parties’ joint statement of facts to December 13, 2019;
extended the deadline for Defendant City of New York’s motion for summary judgment by two
weeks, from January 3 to January 17, 2020; and noted that it was prepared to adopt the remainder
of the City’s proposed briefing schedule but would defer doing so pending feedback from
Plaintiffs’ counsel.

        We appreciate the Court’s willingness to hear from Plaintiffs regarding scheduling.
Plaintiffs do not require any further extension of the briefing scheduling that the City has proposed.
Accordingly, Plaintiffs have no objection to a schedule whereby Plaintiffs’ opposition and cross-
motions for summary judgment would be due February 14, 2020; the City’s opposition and reply
would be due March 6, 2020; and Plaintiffs’ replies would be due March 20, 2020.

        Thank you for your attention to this matter.


                                                       Respectfully submitted,



                                                       Roberta A. Kaplan

cc:     Counsel of Record (via ECF)
